Citation Nr: 1452769	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which initially awarded the Veteran a 30 percent rating for PTSD, effective December 13, 2009.  In April 2013, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 50 percent evaluation, effective December 13, 2009.

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for pseudofoliculitis barbae, a condition he asserts began in service, and an initial evaluation in excess of 50 percent for service-connected PTSD.  The Board finds that additional development on the claims is warranted, in order to obtain outstanding VA medical records and for a VA examination.

The AOJ should obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric treatment.  At the April 2014 Board Video Conference Hearing, the Veteran stated that beginning in 2011, he received psychiatric treatment at the VA Medical Center (VAMC) in Richmond, Virginia.  The Veteran further asserted that he had begun group therapy at the Richmond VAMC in 2012, and after several months had commenced one-on-one therapy.  The Veteran testified that his last treatment at the VAMC was in November 2013.  However, the file contains only treatment records dated May 2010 to October 2012.  The RO should request copies of outstanding VA medical treatment records regarding psychiatric treatment from October 2012 to present, from the Richmond VAMC.  

Furthermore, the Board finds that the Veteran is entitled to a VA examination for his claimed pseudofoliculitis barbae.  The Veteran's service treatment records show that in 2001 and March 2002, the Veteran complained of painful shaving and the clinician noted "all pseudofolliculitis."  In July 2002, the Veteran asked to again be put on a shaving profile since he got bumps on his beard area whenever he shaved.  Again in November 2002, and January and November 2003, the Veteran was treated for complaints of painful shaving and pin sized bumps in the head area.  The treatment records diagnosed pseudofolliculitis barbae.

In April 2014, the Veteran testified at a Board Video Conference Hearing.  The Veteran's representative stated that although the Veteran had presented to a VA examination with clear skin and the examiner, therefore, did not find evidence of a skin condition, this was not an accurate reflection of the Veteran's normal skin condition.  The Veteran, who appeared at the hearing with a goatee, a mustache and some beard growth on the rest of his face, stated that every time he clean shaved his neck or cheeks, he broke out badly.  The Veteran reported treating this condition without professional help, and endorsed use of "Blue Star," creams and grease, and "basically anything to try any clear it up."  The Veteran further reported that his skin broke out every couple of weeks and took about a week of self-treatment to return to normal.  The Veteran stated that when he experienced a break out, it covered the soft part of his chin and face.

The Board notes that in November 2010, the Veteran underwent a general medical examination.  On examination, the Veteran had a normal neck, and there was no notation of pseudofolliculitis barbae.  However, the Veteran was never afforded a VA examination and opinion that specifically addresses his claimed pseudofolliculits barbae.  

In light of the Veteran's testimony, the Board finds that a VA examination should be issued concerning the Veteran's claim for service connection for pseudofolliculitis barbae.  The examiner should offer an opinion as to whether the Veteran currently has a diagnosis of pseudofolliculitis barbae, and, if so, whether it is related to service, specifically the numerous instances of in-service treatment.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA psychiatric treatment of the Veteran not currently in the claims folder, to include copies of all records from the Richmond, Virginia, VAMC dated October 2012 to the present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Thereafter, schedule a VA examination to address the Veteran's claimed pseudofolliculitis barbae.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 
	
a.  Whether the Veteran has a current diagnosis of pseudofolliculitis barbae.

b.  If so, whether the Veteran's pseudofolliculitis barbae at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  The examiner is asked to address the in-service complaints and treatment for pseudofolliculitis barbae dating between 2001 and November 2003, as well as the Veteran's testimony that he he continued to experience pseudofolliculitis whenever he shaves, since service (see April 2014 Board Hearing).

3.  Then, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



